Citation Nr: 0033199	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-19 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dental disorder, 
to include for treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

The RO denied entitlement to service connection for hearing 
loss, tinnitus, and a dental disorder.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2000, a transcript of which has been 
associated with the claims file.

In March 2000 the Hearing Officer granted entitlement to 
service connection for tinnitus with assignment of a 10 
percent evaluation effective from August 29, 1997, and 
affirmed the remaining determinations previously entered.  
There has been no notice of disagreement with the foregoing 
grant of service connection for tinnitus, and claim is 
therefore not considered part of the current appellate 
review.

While the veteran previously did request to provide oral 
testimony before a Veterans Law Judge at the RO, he withdrew 
such request in writing in November 2000.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2000).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The available service medical records show that on service 
entrance the veteran had one loose tooth.  Service dental 
records indicate insertion of a prosthetic dental appliance 
on the upper teeth; the number of teeth to be replaced was 
listed as one and four other teeth are shown on the diagram 
with "X's".  There is no explanation as to the reason(s) 
for partial denture insertion in the records.  Service 
records are negative for note of any trauma to the mouth 
area, to include to any tooth.  The report of examination at 
discharge indicates two missing upper teeth.

The veteran first filed a claim for VA dental benefits in 
August 1997, decades after service discharge.  At that time 
he identified no post-service treatment.  In September 1997, 
the RO sent the veteran a letter advising him to submit 
copies or originals of service medical records, post-service 
medical evidence and/or any relevant lay statements, 
emphasizing the importance of such information insofar as 
many years had passed since his separation from military 
service.  

A search for additional service records, in particular for 
outpatient records pertinent to the veteran's service 
division and treatment for ear and/or dental problems, was 
unsuccessful.

With respect to his dental claim, the veteran argues that 
while in service a technician scraped all the enamel off his 
teeth, resulting in tooth loss.  He argues that the dentist, 
in service, advised him that if he had been a civilian he 
could sue.  


The veteran's sister has submitted a statement also 
indicating that his had had his enamel scraped off in service 
and had been told that problems would arise over time.  She 
indicated that his teeth had mostly fallen out since service.  
In another statement she indicated that he had beautiful 
teeth prior to service entry.  

The veteran's representative has pointed to the in-service 
evidence of the need for a dental plate to replace four teeth 
and evidence of missing teeth at discharge as indicative of a 
problem "beyond the scope of normal dental decay."  

The representative argues that service connection for the 
loss of the upper teeth is in order.  At the time of his 
personal hearing in January 2000, the veteran indicated that 
within several years of discharge he was wearing a full set 
of dentures.  During the hearing he appeared to indicate that 
there were no old dental records or employment examination 
records available.  

With respect to hearing loss, service records reflect a 
complaint of ringing in the ears in February 1953.  The 
veteran has related ongoing hearing problems since service, 
which he in essence relates to acoustic trauma in service. 

There is no post-service evidence pertinent to the veteran's 
teeth/dental or hearing problems in the existing record; nor 
has he identified information pertinent to post-service 
treatment/evaluation for such claimed disabilities.

The veteran's representative has also presented argument 
pertinent to the veteran's combat status, and that the 
veteran's statements of dental treatment in the combat zone, 
and noise-inducted hearing loss, are consistent with the 
evidence of record, warranting service connection.  

The Board does not dispute that the veteran is a combat 
veteran.  Combat veterans are afforded special consideration.  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

The Court has concluded that in order to prevail on the issue 
of service connection on the merits, "there must be medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case the veteran is competent to report tooth loss 
and hearing loss, in-service and ongoing.  He is also 
competent to report in-service exposure to noise and/or 
acoustic trauma and in-service dental treatment.  He is not, 
however, competent to diagnose any existing hearing loss 
disability or dental disorder, nor to relate such to combat 
or other incident of service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).



During the pendency of the veteran's appeal, new legislation 
was signed into law.  The law now further provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d).

In this case the veteran has presented competent evidence, in 
this form of his own statements and lay statements from his 
sister, that he has experienced persistent symptoms such as 
tooth loss and hearing loss since service.  The record 
suggests one incident of some type of trauma or disease 
process in service causing ringing in the ears, and also 
suggests dental work to include tooth replacement.  The 
record does not, however, contain sufficient evidence for the 
Board to determine what, if any, hearing and/or dental 
problems are causally related to service.

Accordingly, the veteran's claims are returned to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess aditional 
records referable to treatment of hearing 
loss and dental disorders.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for VA ear 
disease/audiology examinations of the 
veteran to ascertain the nature, extent 
of severity, and etiology of any hearing 
loss which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners must be requested to 
express an opinion as to whether it is at 
least as likely as not that any hearing 
loss diagnosed on examination is related 
to acoustic trauma in service.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

3.  The RO should schedule the veteran 
for a VA dental examination to determine 
all current dental conditions and their 
etiology.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

All missing and diseased teeth and other 
dental conditions should be identified.  
Based on examination findings and 
historical records, the examiner should 
give a medical opinion, with full 
rationale, as to which dental conditions, 
if any, were caused by dental trauma in 
service.  The examiner should 
specifically address the veteran's 
contention with respect to in-service 
enamel removal.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  The veteran is advised that his 
failure to report for scheduled 
examinations without good cause may 
result in the denial of his claims based 
on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2000).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the claims of entitlement to 
service connection for hearing loss, 
tinnitus, and a dental disorder.  

The RO should document its consideration 
of the applicability of 38 C.F.R. 
§§ 3.381, 4.149, 4.150, 17.161 (2000); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993) and Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), as 
applicable to the veteran's dental claim.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The veteran need take 
no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



